Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1, 2, 4, 6, 9-12 and 14-16 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Tillman (US 3,476,141).

Tillman discloses:
1. A limiting device, comprising:
a housing (12, 14, 16) that defines an actuator end (12) that is configured to be inserted into an actuator (it is so capable), a free end (14) that is configured to be open to atmosphere (it is so capable), and an internal path between the actuator end and the free end (the flow path therethrough);
a poppet (76, 82) that is moveable to control a flow along the internal path, the poppet moveable between a first position (as shown in FIG 4) and a second position (the “closed position”; e.g., col. 3 lines 38-42); 
one or more first internal features (42, 44, 66) that permit flow along the internal path around a periphery of the poppet when the poppet is in the first position; and
a spring (86) configured to bias the poppet to the first position.
2. The limiting device of claim 1, wherein the internal path is wholly contained within the housing (see FIG 4).
4. The limiting device of claim 1, further comprising a retaining element (90) that engages the poppet to retain the poppet in the housing.

9. The limiting device of claim 1, wherein the spring has one end (the right end, as shown in FIG 4) seated against the poppet and another end (the left end) seated against a spring seat (88) defined by the housing.
10. The limiting device of claim 1, wherein the housing includes a seat (74) disposed along the internal path, and wherein in the first position the poppet is spaced from the seat and in the second position the poppet sealingly engages the seat (e.g., col. 8 lines 8-13).
11. A limiting device, comprising:
a housing (12, 14, 16) that defines an actuator end (12) that is configured to be inserted into an actuator, a free end (14) that is configured to be open to atmosphere, and an internal path (the flow path therethrough) between the actuator end and the free end;
a poppet (76, 82) that is moveable to control a flow along the internal path, the poppet moveable between a first position (to the right, when the valve is fully open) and a second position (to the left, when the valve is fully closed);
one or more first internal features (42, 44, 66) that permit flow along the internal path around a periphery of the poppet when the poppet is in the first position; 
one or more second internal features (74; alternatively 74 and 90) that prevent flow along the internal path around the periphery of the poppet when the poppet is in the second position; and
a spring (86) configured to bias the poppet to the first position.
12. The limiting device of claim 11, wherein the internal path is wholly contained within the housing (see FIG 4).
14. The limiting device of claim 11, wherein the one or more second internal features comprise a seat (74 is a valve seat) carried by the housing and disposed along the internal path, and wherein in the first (fully open) position the poppet is spaced from the seat and in the second (fully closed) position the poppet sealingly engages the seat (as mapped above).
15. The limiting device of claim 14, wherein the one or more second internal features further comprise a retaining element (90) that engages the poppet.
.

Claim(s) 1, 2, 4, 11, 12 and 21 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Chenault (US 2,865,397).

Chenault discloses (e.g., FIG 2):
1. A limiting device, comprising:
a housing (10, 12, 14) that defines an actuator end (the top side of 12) that is configured to be inserted into an actuator (it is so capable), a free end (the bottom side of 14) that is configured to be open to atmosphere (it is so capable), and an internal path between the actuator end and the free end (the flow path therethrough);
a poppet (18) that is moveable to control a flow along the internal path, the poppet moveable between a first position (the fully open position, shown in FIG 2) and a second position (towards the closed position, when 18 shifts downward); 
one or more first internal features (24) that permit flow along the internal path around a periphery of the poppet when the poppet is in the first position; and
a spring (21) configured to bias the poppet to the first position.
2. The limiting device of claim 1, wherein the internal path is wholly contained within the housing (see FIG 2).
4. The limiting device of claim 1, further comprising a retaining element (16) that engages the poppet to retain the poppet in the housing.
11. A limiting device, comprising:
a housing (10, 12, 14) that defines an actuator end (the top of 12) that is configured to be inserted into an actuator, a free end (the bottom of 14) that is configured to be open to atmosphere, and an internal path (the flow path therethrough) between the actuator end and the free end;

one or more first internal features (24) that permit flow along the internal path around a periphery of the poppet when the poppet is in the first position; 
one or more second internal features (22) that prevent flow along the internal path around the periphery of the poppet when the poppet is in the second position; and
a spring (21) configured to bias the poppet to the first position.
12. The limiting device of claim 11, wherein the internal path is wholly contained within the housing (see FIG 2).
21. The fluid regulator of claim 4, wherein the retaining element engages the poppet in both the first position and the second position (the top of 18 reciprocates inside of 16; alternatively the second position is not read as the fully closed position of the valve, but as the partially open position in which the top of 18 stays inside of 16).

Claim(s) 1-4, 8-15 and 18 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Wintering (US 5,441,202).

Wintering discloses (e.g., FIGS 7-9):
1. A limiting device, comprising:
a housing (70, 80) that defines an actuator end (79) that is configured to be inserted into an actuator (it is so capable), a free end (the left side of 80) that is configured to be open to atmosphere (it is so capable), and an internal path between the actuator end and the free end (the flow path therethrough);
a poppet (85) that is moveable to control a flow along the internal path, the poppet moveable between a first position (the fully open position as shown in FIG 9) and a second position (the closed position as shown in FIG 8); 
one or more first internal features (88) that permit flow along the internal path around a periphery of the poppet when the poppet is in the first position; and
a spring (87) configured to bias the poppet to the first position.

3. The limiting device of claim 1, wherein the one or more first internal features comprise one or more grooves (88) defined by the housing.
4. The limiting device of claim 1, further comprising a retaining element (the finger-like portions which form grooves 88, see FIG 7) that engages the poppet to retain the poppet in the housing.
8. The limiting device of claim 1, wherein the poppet is arranged between the one or more first internal features and the spring (e.g., see FIG 8).
9. The limiting device of claim 1, wherein the spring has one end (the right end, as shown in FIG 9) seated against the poppet and another end (the left end) seated against a spring seat (part of member 80) defined by the housing.
10. The limiting device of claim 1, wherein the housing includes a seat (90) disposed along the internal path, and wherein in the first position the poppet is spaced from the seat and in the second position the poppet sealingly engages the seat (e.g., col. 8 lines 8-13).
11. A limiting device, comprising:
a housing (70, 80) that defines an actuator end (79) that is configured to be inserted into an actuator, a free end (the left end of 80) that is configured to be open to atmosphere, and an internal path (the flow path therethrough) between the actuator end and the free end;
a poppet (85) that is moveable to control a flow along the internal path, the poppet moveable between a first position (to the right, when the valve is fully open) and a second position (to the left, when the valve is fully closed);
one or more first internal features (88) that permit flow along the internal path around a periphery of the poppet when the poppet is in the first position; 
one or more second internal features (90) that prevent flow along the internal path around the periphery of the poppet when the poppet is in the second position; and
a spring (87) configured to bias the poppet to the first position.

12. The limiting device of claim 11, wherein the internal path is wholly contained within the housing (see FIG 8).

14. The limiting device of claim 11, wherein the one or more second internal features comprise a seat (90) carried by the housing and disposed along the internal path, and wherein in the first (fully open) position the poppet is spaced from the seat and in the second (fully closed) position the poppet sealingly engages the seat (as shown in FIG 8).
15. The limiting device of claim 14, wherein the one or more second internal features further comprise a retaining element (the finger-like portions that define 88) that engages the poppet.
18. The limiting device of claim 11, wherein the poppet is arranged between the one or more first internal features and the spring (see FIG 8).

Claim(s) 11 and 22 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Wager (US 2,699,799).

Wager discloses:

11. A limiting device, comprising:
a housing (10, 17) that defines an actuator end (21) that is configured to be inserted into an actuator, a free end (25) that is configured to be open to atmosphere, and an internal path (the flow path therethrough) between the actuator end and the free end;
a poppet (the disk head 27, not including portions 31, 32, etc.) that is moveable to control a flow along the internal path, the poppet moveable between a first position (to the right, when the valve is fully open) and a second position (to the left, when the valve is fully closed);
one or more first internal features (35) that permit flow along the internal path around a periphery of the poppet when the poppet is in the first position; 
one or more second internal features (26) that prevent flow along the internal path around the periphery of the poppet when the poppet is in the second position; and

22. The fluid regulator of claim 11, wherein the one or more second internal features comprise a seat (26) carried by the housing and disposed along the internal path, wherein the poppet is moveable relative to the seat to control the flow along the internal path, and wherein in the first position, the poppet is entirely arranged between the seat and the one or more first internal features (See FIG 2).


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Billington (US 2,867,234) in view of Tillman.
Regarding claim 19, Billington disclsoes a fluid regulator, comprising:
a regulator body (12);
a control element (13) configured to control a fluid flow through the regulator body;
an actuator (14, 15, 41-46) operatively coupled to the control element and configured to control a position of the control element; and
a limiting device (23-28).

Billington does not disclose the limiting device to comprise a housing, poppet, one or more first internal features, and a spring as claimed.  However Tillman teaches that it was known in the art at the time of filing to forma  similar limiting device to comprise: 
a housing (12, 14, 16) that defines an actuator end (12) that is configured to be inserted into the actuator (it is so capable, using appropriate adapters and fittings), a free end (14) that is configured to be open to atmosphere (it is so capable), and an internal path (the flow path therethrough) between the actuator end and the free end;

one or more first internal features (42, 44, 66) that permit flow along the internal path around a periphery of the poppet when the poppet is in the first position; and
a spring (86) configured to bias the poppet to the first position.
	To similarly limit flow out of Billington’s housing using a limiting device which could be removed and adjusted and/or modularly replaced, it would have been obvious to use a limiting device as taught by Tillman, rather than the limiting device disclosed by Billington..

Regarding claim 20, Tillman teaches one or more second internal features (74) that prevent flow along the internal path around the periphery of the poppet when the poppet is in the second position (the poppet seats against valve seat 74 when the valve is closed).

Claim 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terry (US 5,215,113) in view of Takahashi (US 6,971,406).

Terry discloses a limiting device, comprising:
a housing (25) that defines an actuator end (28) that is configured to be inserted into an actuator (it is so capable), a free end (29) that is configured to be open to atmosphere (it is so capable), and an internal path between the actuator end and the free end (the flow path therethrough);
a poppet (46, 48) that is moveable to control a flow along the internal path, the poppet moveable between a first position (the fully open position as shown in FIG 1) and a second position (the closed position as shown in FIG 2); and
a spring (54) configured to bias the poppet to the first position.
Terry discloses flow to occur through member 46 via channel 50 when the valve is open, and therefore does not disclose one or more first internal features that permit .

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The newly cited references disclose or render obvious the combination of previous claim 7 (the spring biasing the poppet towards the first position) and the other dependent claims as set forth above (which combinations were not previously treated), and the newly submitted claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to William McCalister, whose telephone number 571-270-1869.  The examiner can normally be reached on Monday-Friday (7:00AM-5:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/WILLIAM M MCCALISTER/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        
3/10/22